DETAILED ACTION
	This office action is in response to the amendment filed on 4/18/2022 in which claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal et al. (US20180242389A1) in view of Lu et al. (US20200045724A1).
As to claim 21, Phuyal teaches a method for wireless communication, comprising: 
receiving a configuration for uplink transmissions, the configuration comprising a resource grant for a plurality of transmission time intervals (TTIs) and a periodicity for the plurality of TTIs; (claim 44. An apparatus configured to be employed within a user equipment (UE), the apparatus comprising: control circuitry configured to receive an SPS configuration from an evolved Node B (eNodeB); and determine a short subframe uplink interval from the SPS configuration, wherein the short subframe uplink interval corresponds to short subframes having a TTI less than 1 ms. 46. The apparatus of claim 44, wherein the control circuitry is configured to determine a legacy subframe uplink and/or downlink interval from the SPS configuration. [0077] The semiPersistSchIntervalUL includes a list of possible UL SPS intervals in terms of legacy subframe durations or values. [0078] The semiPersistSchedIntervalULsTTI field includes a list of possible UL SPS intervals in terms of short subframe durations or values. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long.)
transmitting first uplink data in accordance with the configuration; and ([0121] [0121] The eNodeB and the one or more UEs communicate using SPS based on the SPS configuration information element at block 810. The communication includes utilizing the determined uplink and downlink short subframe intervals and/or uplink and downlink legacy subframe intervals.)
But does not specifically teach:
transmitting a retransmission of the first uplink data in accordance with the configuration, the retransmission being prioritized over a transmission of second data that collides with the retransmission.
However Lu teaches transmitting a retransmission of the first uplink data in accordance with the configuration, the retransmission being prioritized over a transmission of second data that collides with the retransmission. ([0113] the terminal device 102 may prioritize cellular uplink retransmission over D2D (re)transmissions if the priority of the cellular uplink retransmission is higher than the second priority threshold and priority of the D2D (re)transmission is lower than the first priority threshold. Alternatively, in another embodiment, the determination of the scheduling priority may consider whether a transmission is a new transmission or a retransmission. For example, retransmissions (either cellular uplink or D2D) are always prioritized over transmissions of new packet data, regardless of the first/second priority threshold.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources.
As to claim 22, Phuyal in view of Lu teaches the method of claim 21, the configuration indicating semi- persistent scheduling.  (Phuyal [0119] The eNodeB generates an SPS configuration information element at block 806 that includes the short subframe uplink intervals, the short subframe downlink intervals, and/or legacy subframe uplink/downlink intervals.)
As to claim 23, Phuyal in view of Lu teaches the method of claim 21, each TTI of the plurality of TTIs comprising a sub-slot. (Phuyal [0117] FIG. 8 is a flow diagram illustrating a method 800 of performing semi-persistent scheduling (SPS) using short subframes. The method 800 permits use of legacy subframes, which are subframes having a transmit time interval (TTI) of 1 ms or greater and short subframes, which are subframes having a TTI of less than 1 legacy subframe.)
As to claim 24, Phuyal in view of Lu teaches the method of claim 21, the retransmission being always prioritized over the transmission of the second data. (Lu [0113] For example, retransmissions (either cellular uplink or D2D) are always prioritized over transmissions of new packet data, regardless of the first/second priority threshold.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Xiong et al. (US20200037314A1).
As to claim 26, Phuyal teaches a method for wireless communications, comprising: receiving a configuration for uplink transmissions, the configuration comprising a resource grant for a plurality of transmission time intervals (TTIs) and a periodicity for the plurality of TTIs; and (claim 44. An apparatus configured to be employed within a user equipment (UE), the apparatus comprising: control circuitry configured to receive an SPS configuration from an evolved Node B (eNodeB); and determine a short subframe uplink interval from the SPS configuration, wherein the short subframe uplink interval corresponds to short subframes having a TTI less than 1 ms. 46. The apparatus of claim 44, wherein the control circuitry is configured to determine a legacy subframe uplink and/or downlink interval from the SPS configuration. [0077] The semiPersistSchIntervalUL includes a list of possible UL SPS intervals in terms of legacy subframe durations or values. [0078] The semiPersistSchedIntervalULsTTI field includes a list of possible UL SPS intervals in terms of short subframe durations or values. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long.)
transmitting a first data transmission in accordance with the configuration, ([0121] [0121] The eNodeB and the one or more UEs communicate using SPS based on the SPS configuration information element at block 810. The communication includes utilizing the determined uplink and downlink short subframe intervals and/or uplink and downlink legacy subframe intervals.)
But does not specifically teach:
the first data transmission colliding with a second data transmission, the first data transmission being prioritized based at least in part on respective logical channels of the first data transmission and the second data transmission.
However Xiong teaches the first data transmission colliding with a second data transmission, the first data transmission being prioritized based at least in part on respective logical channels of the first data transmission and the second data transmission. (0037] Note that, according to one embodiment of the priority rule, in the event that the HARQ-ACK and CSI and/or beam related report are to collide in the same slot, and are further to collide with the grant-free uplink transmission for URLLC, the UE may drop the PUCCH carrying all UCI types while only transmitting the grant-free PUSCH for URLLC. Alternatively, the UE may only send PUCCH carrying HARQ-ACK feedback while dropping the grant-free PUSCH carrying the URLLC, and dropping the PUCCH carrying the CSI and/or the beam related report.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the method from Xiong in order to avoid collisions between transmissions. 
	As to claim 27, Phuyal in view of Xiong teaches the method of claim 26, the configuration indicating semi- persistent scheduling, and both the first data transmission and the second data transmission being semi-persistently scheduled transmissions. (Phuyal fig. 8 step 810 communicate using SPS. Phuyal [0119] The eNodeB generates an SPS configuration information element at block 806 that includes the short subframe uplink intervals, the short subframe downlink intervals, and/or legacy subframe uplink/downlink intervals.))

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phuyal.
As to claim 25, Phuyal teaches a method for wireless communications, comprising: 
receiving a configuration for uplink transmissions, the configuration comprising a resource grant for a plurality of transmission time intervals (TTIs) and a periodicity for the plurality of TTIs; (claim 44. An apparatus configured to be employed within a user equipment (UE), the apparatus comprising: control circuitry configured to receive an SPS configuration from an evolved Node B (eNodeB); and determine a short subframe uplink interval from the SPS configuration, wherein the short subframe uplink interval corresponds to short subframes having a TTI less than 1 ms. 46. The apparatus of claim 44, wherein the control circuitry is configured to determine a legacy subframe uplink and/or downlink interval from the SPS configuration. [0077] The semiPersistSchIntervalUL includes a list of possible UL SPS intervals in terms of legacy subframe durations or values. [0078] The semiPersistSchedIntervalULsTTI field includes a list of possible UL SPS intervals in terms of short subframe durations or values. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long.)
transmitting first uplink data in accordance with the configuration; and ([0121] [0121] The eNodeB and the one or more UEs communicate using SPS based on the SPS configuration information element at block 810. The communication includes utilizing the determined uplink and downlink short subframe intervals and/or uplink and downlink legacy subframe intervals.)
transmitting a retransmission of the first uplink data in a next transmission location in accordance with the configuration and without receiving a resource grant for the retransmission. ([0115] To mitigate the issues identified with regard to FIG. 7, including ignored UL HARQ retransmissions, the MAC protocol can be configured to allow non-adaptive retransmission on configured UL grants.)


Allowable Subject Matter
Claims 1-20 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465